Citation Nr: 0531563	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  94-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to June 
1974.  He died in January 1988.  The appellant is the 
veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the cause 
of the veteran's death, claimed as due to radiation exposure.  
In a prior final 1988 rating decision, the RO denied service 
connection for the cause of the veteran's death on a direct 
basis.  The appellant's claim based on radiation exposure was 
appropriately developed as a new issue.  See Samuels v. West, 
11 Vet. App. 433 (1998) (citing Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996)).

In October 1996 and October 1998, the Board remanded the case 
for further development.  

In an August 1999 decision, the Board denied the appellant's 
service connection claim for the cause of the veteran's death 
claimed as due to radiation exposure, as not being well-
grounded.

Thereafter, the appellant appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion to Remand, the Court issued its 
Order, dated December 2000, vacating that decision and 
remanding the case to the Board for another decision.  

In a February 2002 decision, the Board denied the appellant's 
service connection claim for the cause of the veteran's 
death, claimed as due to radiation exposure.  Pursuant to a 
Joint Motion for Remand presented by both parties in this 
case, the Court, in an April 2003 Order, vacated the Board's 
February 2002 denial and remanded the issue back to the Board 
for readjudication consistent with the motion.  

In March 2004, the Board then remanded the case for issuance 
of VCAA notice, and to afford the appellant an opportunity to 
choose a service organization to represent her, as her 
previous power of attorney had been revoked.  In an April 
2004 statement, the appellant selected Disabled American 
Veterans (DAV) as her new representative.  Subsequent 
argument from the DAV on behalf of the appellant has been 
received.  The case is now before the Board for appellate 
review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The Certificate of Death reflects that the veteran died 
in January 1988 and lists the immediate cause of death as 
metastatic colon cancer with metastasis to the brain, liver, 
and lung with hydrocephalus.

3.  At the time of his death, the veteran had no service-
connected disabilities.

4.  There is no competent evidence showing that the veteran 
participated in atmospheric nuclear tests during active 
service, and while low-level shipboard radiation exposure was 
demonstrated, uncontroverted medical opinion indicates that 
it is unlikely that the veteran's metastatic colon cancer is 
related to ionizing radiation exposure in service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death based on radiation exposure are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements with 
respect to the appellant's service connection claim for the 
cause of the veteran's death have been satisfied by virtue of 
letters sent to her in March 2004 and July 2004.  Since these 
letters essentially provided notice of elements (1), (2), and 
(3), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App.  103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental statement of the case (SSOC), she was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
She was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in a May 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2004 and July 2004 letters contained specific 
requests that the veteran send any evidence that pertains to 
her claim.  There is no allegation from the appellant that 
she has any evidence in her possession that is needed for a 
full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although notice was provided to the 
appellant after the first adjudication of the claim, the 
appellant has not been prejudiced thereby.  The content of 
such notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed in 
deciding this appeal.  

The claims folder contains service medical and personnel 
records, VA medical evidence, Department of the Navy records, 
Defense Nuclear Agency evidence, the appellant's contentions, 
and evidence from the State of Texas.  A relevant medical 
opinion was provided in January 1999.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Analysis

As discussed above, the Board notes that the appellant's 
service connection claim for the cause of the veteran's death 
on a direct basis was denied in a 1988 rating decision that 
became final.  The appellant currently asserts that the cause 
of the veteran's death should be service-connected as a 
result of in-service radiation exposure.   

In this case, the veteran's death certificate reflects that 
he died in January 1988.  The immediate cause of death is 
listed as: metastatic colon cancer with metastasis to the 
brain, liver, and lung with hydrocephalus.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service- connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that is casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Davis v. Brown, 10 
Vet. App. 209 (1997).  

First, there are specific diseases, which may be 
presumptively service connected if manifest in a radiation-
exposed veteran.  See 38 C.F.R. § 3.309(d).  

Second, certain listed "radiogenic" diseases, listed under 38 
C.F.R. § 3.311(b)(2), found 5 years or more after service in 
an ionizing radiation exposed veteran, may also be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of certain activities including the 
occupation of Hiroshima or Nagasaki, Japan from September 
1945 until July 1946; (2) the veteran subsequently develops a 
specified radiogenic disease; and (3) the disease first 
becomes manifest in the period specified, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is at least as likely as not that the disease resulted from 
in-service radiation exposure or whether there is no 
reasonable possibility that the disease resulted from in- 
service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Third, service connection for a condition claimed to be due 
to radiation can also be established by showing that the 
disease was incurred during or aggravated by service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

Presumptive service connection - radiation exposure

In this case, due to a change in the law during the pendency 
of the appellant's claim, colon cancer has been included in 
the list of diseases specific to radiation-exposed veterans 
provided in 38 C.F.R. § 3.309(d), however the appellant must 
also show that the veteran was a "radiation exposed veteran" 
as defined by the regulation.  A "radiation-exposed" veteran 
is one who participated in a radiation-risk activity.  A 
"radiation-risk activity" includes onsite participation in a 
test involving the atmospheric detonation of a nuclear device 
or participation in the occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 1, 1946.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  

The appellant asserts that the veteran participated in 
radiation-risk activity during Operation Crossroads between 
1958 and 1959.  Such information was provided to the Defense 
Nuclear Agency in an effort to determine whether the veteran 
was ever exposed to radiation in service.  

In July 1995, the Defense Nuclear Agency confirmed that 
Operations Crossroads took place in 1946.  The Board notes 
that, at that time, the veteran had not yet entered the 
military.  The agency further indicated that three tests were 
conducted during the veteran's period of active duty.  
However, there was no indication that the veteran ever 
participated in any of the tests, and it was noted that 
additional service information was required prior to 
researching the veteran's case.  

In November 1995, after receiving additional information from 
the RO, the Defense Nuclear Agency, indicated that its 
response was limited to providing information regarding the 
activities and radiation exposure histories of individuals 
who participated in atmospheric nuclear tests between 1945 
and 1962, and the occupation of Hiroshima and Nagasaki.  
After noting the ships that the veteran had been assigned to 
and matching that information with the dates of all 
atmospheric testing during the identified time period, the 
Defense Nuclear Agency failed to find any records documenting 
the veteran's participation in atmospheric nuclear testing, 
and no record reflecting his actual radiation exposure.  
Based on the foregoing, the evidence fails to show that the 
veteran actually participated in atmospheric nuclear testing 
during service.  Therefore, presumptive service connection 
pursuant to 38 C.F.R. § 3.309(d) is not warranted.

Radiogenic diseases under 38 C.F.R. § 3.311

Having determined that presumptive service connection is not 
warranted, the Board will now consider the question of 
whether the veteran's colon cancer developed as a result of 
his exposure to ionizing radiation in service.

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.

According to the veteran's personnel records, he was exposed 
to a dose of ionizing radiation of .004 rem while aboard the 
USS Pogy, while the Naval Dosimetry Center shows exposure of 
.044 aboard two ships - USS Tullibee and USS Pogy.  It 
appears that the veteran's service personnel records are 
incomplete since it only lists exposure on one ship.  It was 
calculated that the veteran's total exposure was 31.49 rads 
or less at age 29.  (See Dr. Mather's January 1999 
memorandum).

The National Research Council (NRC), issued a report on May 8, 
2003, on radiation dose reconstruction by Defense Threat 
Reduction Agency (DTRA).  The NRC's report resulted in VA's 
decision to request new dose estimates in some of the previously 
denied radiation claims.  However, DTRA is responsible for 
providing information only if the veteran claims radiation 
exposure at Hiroshima or Nagasaki from August 6, 1945 to July 1, 
1946, or because of participation in an atmospheric nuclear 
weapons test.  A detailed listing for the individual tests is 
contained at § 3.309(d).  If exposure is not claimed as a result 
of participation in one of these radiation-risk activities, 
there is no basis for contacting DTRA for a dose reconstruction.

The veteran's colon cancer is considered a "radiogenic 
disease" under 38 C.F.R. § 3.311 (2005).

After a complete review of the record, the Board finds that 
the RO has complied with the procedures set forth in 38 
C.F.R. § 3.311 for the development of claims for radiogenic 
diseases.  The RO obtained a dose assessment for the 
veteran's total in-service exposure to ionizing radiation, 
and then referred this case to the Under Secretary for 
Benefits for an opinion as to whether sound scientific 
medical evidence can support the conclusion that it is at 
least as likely as not that the veteran's disease resulted 
from radiation exposure during service.  See Hilkert v. West, 
12 Vet. App. 145, 148-50 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000).

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's colon cancer was 
in fact the result of exposure to ionizing radiation.  

On review, the Board concludes that the preponderance of the 
evidence is against the appellant's claim of service 
connection for the cause of the veteran's death based on 
radiation exposure.  In a January 1999 memorandum, the VA 
Chief Public Health and Environmental Hazards Officer 
specifically concluded that it was unlikely that the 
veteran's colon cancer can be attributed to ionizing 
radiation exposure in service.  In arriving at her opinion, 
the medical adviser noted that exposure to 31.49 rads or less 
at age 29 provides a 99 percent credibility that there is no 
reasonable possibility that the veteran's colon cancer is 
related to exposure to ionizing radiation.  The doctor 
further noted studies suggesting that there is a 
significantly increased risk of colon cancer at doses of 
about 100 rads, but not at low dose levels.  Based upon these 
factors, the doctor determined that it is unlikely, that the 
veteran's colon cancer developed as a result of exposure to 
ionizing radiation in service.  And the Board notes that the 
claims folder does not contain an opinion to the contrary.  

The Board notes that it is precluded from making medical 
judgments.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions]; see also 
Obert v. Brown, 5 Vet. App. 30 (1993) [the Board may not 
reject medical opinions based on its own medical judgment].  
The relationship between the veteran's colon cancer and 
radiation exposure is a medical question and the only medical 
opinion of record indicates that radiation exposure was 
unlikely related to the veteran's cause of death.  In this 
regard, the Board acknowledges the appellant's sincere belief 
that the veteran's fatal colon cancer was related to in-
service radiation exposure, however, her opinions as to 
medical matters are without probative value because she, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Service connection on a direct basis 

As has been discussed, the veteran did not exhibit his fatal 
cancer until many years after service and a clear 
preponderance of the competent evidence of record is against 
a finding of a relationship between the veteran's inservice 
radiation exposure and the cause of his death, including his 
colon cancer.  The Board sympathizes with the appellant; 
however, as the preponderance of the evidence is against her 
claim, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002).  Therefore, it must be 
denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to radiation exposure is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


